Citation Nr: 1432763	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 18, 2006. 

2.  Entitlement to a rating in excess of 70 percent for PTSD beginning July 18, 2006. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in July 2005 and July 2007 which continued the 30 percent evaluation for posttraumatic stress disorder and granted a 50 percent evaluation, effective July 18, 2006, respectively.  

In March 2009, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

In a July 2009 decision, the Board denied entitlement to a rating in excess of 30 percent for PTSD for the period prior to July 18, 2006, and separately remanded the claim for a rating in excess of 50 percent for PTSD for the period beginning on July 18, 2006.  The Board's denial of a higher rating prior to July 18, 2006, was vacated pursuant to a July 2010 Joint Motion for Partial Remand and a July 2010 Order of the United States Court of Appeals for Veterans Claims (Court). 

The post-remand development as to the time period beginning July 18, 2006 was then completed, and both issues were again returned to the Board.  In March 2011, May 2012, and May 2013, the Board remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appeal has since been returned to the Board. 

In a December 2012 rating decision, the AMC granted a 70 percent evaluation, effective July 18, 2006.  The Board notes that in spite of the above increase in evaluation, the Veteran has not withdrawn his appeal.  Thus, the appeal for an increased rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

Also in May 2013, the Board remanded the claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) for further development.  An August 2013 rating decision granted a TDIU rating, effective December 4, 2012.  Because the Veteran was granted the benefit he sought, and he has not filed a notice of disagreement regarding his assigned effective date, this claim is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO certified this appeal to the Board in December 2013.  Subsequently, additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in April 2014. 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with the Veteran's paper claims file.


FINDINGS OF FACT

1.  Prior to July 18, 2006, the Veteran's PTSD was manifested by complaints of irritability, concentration affecting work duties, anxiety, sleep impairment, and by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning July 18, 2006, the Veteran's PTSD has been productive of symptoms including anxiety, depression, sleep impairment, flattened affect, decreased concentration, impaired judgment, and suspiciousness; the Veteran's PTSD has not been manifested by total occupational and social impairment.



CONCLUSIONS OF LAW

1.  Prior to July 18, 2006, the criteria for a disability rating in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  From July 18, 2006, the criteria for a disability rating in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23,353-23,356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006),  the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a May 2005 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected PTSD, the evidence must show that his condition had worsened.  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination.  

In a May 2013 letter, the Veteran was apprised of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in an August 2013 supplemental statement of the case (SSOC). The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, statements from the Veteran and his representative, and VA examination reports.  

The Veteran was provided with medical examinations in June 2005, April 2007, June 2010, October 2012, and June 2013.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  The April 2007 examiner did not review the claims file.  However, this is of no consequence.  The mere fact that an examiner did not review the claims file does not render a medical examination inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  This is true particularly where the content of the examination shows that the examiner was familiar with the Veteran's history.  Here, the Veteran gave an account of his history to the April 2007 examiner.  Further, the content of the exam shows that the examiner was familiar with the Veteran's history.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Board is also satisfied as to substantial compliance with its May 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999 ), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The remand included a request from the Veteran for treatment records from Dr. John Schloss for treatment the Veteran had received since May 2012 and a request from VA for any additional VA treatment records since May 2012.  In a May 2013 letter, the RO asked the Veteran to identify dates and places of private and VA treatment.  The Veteran did not indicate that any further treatment was received at VA facilities.  Regarding private treatment, the Veteran submitted a VA Form 21-4142 giving VA permission to obtain Dr. Schloss's records.  In July 2013, VA sent a letter to Dr. Schloss requesting treatment records from 2005 to the present to the exact same address provided on the VA Form 21-4142.  That same month, the letter was returned as undeliverable, noting the address was insufficient and the Post Office was unable to forward.  VA notified the Veteran of the returned mail, and the Veteran submitted a new VA Form 21-4142.  In an August 2013 letter, VA wrote to Dr. Schloss and requested treatment records from 2005 to the present.  The letter, which was sent to the same address provided by the Veteran on the VA Form 21-4142, was returned as undeliverable with a note of "Attempted - Not Known" and "Unable to Forward."  However, in September 2013, VA received a September 2013 letter from Dr. Schloss, with a copy of the August 2013 letter attached, and informed VA that it "possess[ed] extensive documentation regarding my diagnosis and treatment of [the Veteran] last updated June 2012."  He stated that there were no other outstanding records.  The Board finds that its duty to assist in obtaining these records has been met.  The Veteran also underwent a VA PTSD disability benefits questionnaire (DBQ) in June 2013.  Thereafter, the AOJ readjudicated his claim in the August 2013 SSOC.  Thus, there has been substantial compliance with the Board's prior remand directives, and no further remand to satisfy the duty to notify and assist is necessary.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. at 268.   

The Veteran has had the opportunity to testify before the undersigned in support of his appeal.  See 38 C.F.R. § 20.700(a) (2013) (claimant has right to a hearing).  The Veteran has not contended, and the record has not otherwise shown, that undersigned failed to fully explain the issues presented or neglected to suggest the submission of evidence that may have otherwise been overlooked.  As such, the Board is satisfied that the dictates of 38 C.F.R. § 3.103(c)(2) have been met with respect to that proceeding. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the evidence shows that the Veteran has actual knowledge of the evidence necessary to establish higher ratings for PTSD.  See "Appellant's Brief" in case number 09-3467 before the Court of Appeals for Veterans Claims on pages 12 through 18.  There is no indication that the Veteran has been denied due process at any other time throughout this appeal.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Legal Criteria

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2013).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's service connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to the applicable rating criteria, a 30 percent rating will be granted with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 is illustrative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Service connection for posttraumatic stress disorder (PTSD) was granted by means of a November 2001 rating decision and assigned a 30 percent evaluation, effective January 25, 2001.  He filed his current claim for increase in January 2005.  In the July 2005 rating decision, the RO continued the 30 percent evaluation, and the Veteran appealed.  In a July 2007 rating decision, the RO granted a 50 percent evaluation, effective July 18, 2006.  In a December 2012 rating decision, the RO granted a 70 percent evaluation, effective July 18, 2006.

VA treatment records beginning in August 2004, show that the Veteran complained of intrusive memories like a television screen playing inside his head.  He also reported experiencing anxiety, nervousness, and restlessness from time to time.  He denied having hallucinations or depression.  Mental status examination at that time revealed euthymic mood and pleasant and calm affect.  His thoughts were organized, relevant, and logical without any evidence of psychotic symptoms.  Memory was intact and there was no evidence of suicidal or homicidal ideation or plans.  The Veteran was motivated for treatment and his judgment was good.  Additional VA treatment records reflect the same complaints and findings upon examination.  The VA treatment records consistently reflect that the Veteran was maintaining a full time job, carried out normal activities of daily living and instrumental activities of daily living, and had good relationships with family members (wife and children).  See VA treatment reports dated in October 2004, February 2005, and May 2005.  In February 2005, the Veteran was also noted to have shown improvement in anxiety and intensity of PTSD symptoms and to be sleeping more restful.  

A June 2005 VA examination report reflects the same complaints of intrusive thoughts, which the Veteran noted occur continuously like a video running through his head.  He also complained of midnight wakening several times a month with nightmares and fear related to combat trauma.  Feelings of chronic anxiety, hypervigilance, and constantly being on edge were reported.  The Veteran further reported being easily distracted, having difficulty focusing, becoming angry easily, and highly intolerant of the behavior of others.  He described himself as being "almost reclusive."  Although the Veteran said others would describe him as hard to get along with, the examiner noted that the Veteran was quite controlled and reserved, and that he maintains friendships and good social relationships, including good working relationships at his place of employment.

Mental status examination at that time showed that the Veteran was cooperative, affect was somewhat intense and mildly distressed, he described his mood as serious, thought process was logical, with no evidence of thought disorder.  He denied active suicidal or homicidal ideation.  Cognition was grossly intact and insight and judgment were good.  The examiner noted that the Veteran continued to describe chronic symptoms, and suffer distressing symptoms, but remains quite functional socially and vocationally.  The examiner also noted the Veteran had been married to his wife for 33 years and had "good relationships with his children."  

A July 2006 VA treatment report mirrors the other treatment reports noted above.  It also indicates that the Veteran wanted to improve the relationship with his wife and was going for counseling sessions which the Veteran found helpful.  The report further states that the Veteran is coping in a reasonable manner regarding the anxiety, nervousness and restlessness that he feels from time to time.  The examiner specifically noted that the Veteran did not have depression, but some anxiety.  

The Board finds that, prior to July 18, 2006, the preponderance of the evidence is against an evaluation in excess of 30 percent for PTSD.  The Veteran's overall disability picture prior to July 2006 is not indicative of occupational and social impairment with reduced reliability and productivity.  For example, as noted above, the evidence shows the Veteran was maintaining a full-time job (he had worked there since 1990) and reported having a good relationship with his family.  VA treatment reports and examination report also indicate that the Veteran had a "good relationship" with his wife and children, which go against a finding that the Veteran has difficulty in maintaining effective social relationships.  Examiners consistently described the Veteran's judgment as "good," which is evidence against impaired judgment.  The Veteran also had "intact" memory, which is evidence against impairment in memory.  The Veteran was alert, oriented times three, and had thoughts that were organized, relevant, and logical, which is evidence against circumstantial, circumlocutory, and stereotyped speech.  He was mostly described as having a pleasant affect, euthymic mood, and being motivated for treatment which is evidence against flattened affect and disturbances in motivation.  The examiners also noted that there was no depression, which is evidence against disturbances in mood. 

The Board is aware that the 2005 examiner described the Veteran's affect as "somewhat intense" and mood as "serious."  However, the overall disability picture does not reflect occupational and social impairment with reduced reliability and productivity and the symptoms reported do not establish that the Veteran's PTSD was more than 30 percent disabling prior to July 2006.

In sum, the Board finds that the Veteran does not meet the criteria for an evaluation in excess of 30 percent prior to July 18, 2006.  This finding is not based solely on the lack of the Veteran showing the specific symptoms listed under the 50 percent evaluation.  Rather, the Board has taken into account the Veteran's overall symptomatology.  For the most part, the Veteran was generally functioning independently, appropriately, and effectively.  He had been in the same job since 1990-a period of approximately 16 years-where he continued to work full time until 2011.  He had been married to his wife for 33 years and described having good relationships with her and his children.  The Veteran has never reported having panic attacks.  He repeatedly denied hallucinations, delusions, homicidal ideations, and suicidal ideations.  In the June 2005 VA examination, the examiner assigned global assessment of functioning score of 60 currently and in the past year.  Such score does not indicate any more than a moderate psychiatric disorder, which would not indicate any more than a 30 percent disability evaluation.  Additionally, the June 2005 examiner wrote that the Veteran "remains quite functional socially and vocationally."  The Veteran's overall disability picture during this time period is consistent with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He was generally functioning well with his work and home life.  A 50 percent rating contemplates a more severe disability picture than the Veteran had during this time period.  

From July 18, 2006, the Veteran contends that his PTSD is more severe than the current 70 percent rating indicates.  In March 2009, he testified that he had frequent intrusive thoughts, other PTSD symptoms, no close friends, and trouble sleeping.  The representative at that time also reported that the Veteran had obsessional rituals, difficulty adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  

The Veteran has undergone additional VA psychiatric examinations and received outpatient treatment.  Specifically, the April 2007, June 2010, October 2012, June 2013 psychiatric evaluations that the Veteran underwent during the current appeal reflect his complaints of nightmares, depression, and poor sleep.  

During a 2007 VA examination, the Veteran reported current symptoms of irritability, sleep disturbance, intense nightmares, difficulty focusing, easily distracted, and feeling socially withdrawn.  Upon examination, his thought process was logical and organized without evidence of a thought disorder, and thought content was notable for recurring focus on details of war trauma.  At that time affect was constricted and serious and mood was reportedly stoic.  The examiner also noted that the Veteran's cognition was grossly intact and insight and judgment were good.  He denied hallucinations and suicidal and homicidal ideation.  The GAF score at that time ranged from 55 to 60.

A VA examination conducted in June 2010 indicated that the Veteran's symptoms were consistent with those noted in the previous 2007 examination report.  The GAF score was 65.  However, the examiner further commented that the Veteran's PTSD from military service is more likely than not present at a clinically significant level. 

According to the 2012 DBQ, the Veteran's symptoms at that time were depressed mood, anxiety, suspiciousness, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or worklike setting, and inability to establish and maintain effective relationships.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner further commented that the Veteran has been unable to negotiate relationships successfully and that in some of the most important aspects of his life, the Veteran has adapted poorly since Vietnam service.  The examiner wrote that the Veteran's symptoms were more severe than the 50 percent rating contemplated but that "he does have a long and successful vocational history and is currently employed."  The GAF score reported was 58.

In the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he wrote that he was able to work 40 hours a week from 1990 to 2011, earning up to $9000/month and 40 hours a week from March 2012 to April 2013, earning approximately $10,000/month.  (The Board notes that on the application, the Veteran wrote that the job ending in April 2013 had begun in March 2010, but that appears to be an error, as he had the same month and day as the employer had, which would indicate he entered the wrong year.  Further supporting this error is that the Veteran indicated he was working for Traveler's Insurance until July 2011, which shows he was still working at that company through 2010.)

In the June 2013 DBQ, the symptoms reported were the same as in 2012 with the addition of impaired judgment.  The examiner indicated that the Veteran demonstrated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The GAF score at that time was 49.

Additional private and VA treatment reports during the period on appeal reflect other symptoms such as hypervigilance, interpersonal difficulties at work, withdrawn, limiting interactions, anxiety, and severe depression.  However the Veteran consistently denied suicidal and homicidal ideation.  See VA treatment records dated in September 2009 and September 2011, and private treatment records dated in January 2007 through September 2013.

The symptoms shown at the VA examinations and the outpatient treatment sessions conducted during the current appeal are not supportive of a rating greater than the currently-assigned 70 percent and thus, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent since July 18, 2006.  The evidence does not show total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Board acknowledges that VA examiners have reported the Veteran's disturbances in mood and other PTSD symptoms including re-experiencing the traumatic event, avoidance of stimuli associated with the trauma, and sleep disturbances.  Although the 2013 VA examiner indicated that the Veteran's vocational difficulties are a part of his overall difficulties, which "more likely than not" are related to psychological experiences stemming from his Vietnam experience, no examiner has indicated that the Veteran has total occupational and social impairment due to PTSD.  In fact, the evidence shows that from 1990 to 2013, the Veteran had substantial gainful employment, which is evidence against total occupational impairment.

The Board also notes the 2013 VA examiner's opinion that individual unemployability was clinically justifiable for the Veteran.  However, the record does not reflect total occupational and social impairment due to the extremely severe symptoms listed in the criteria for a 100 percent rating under DC 9411, or any symptoms that could be considered to approximate such severe symptomatology.  Further, the extent to which the Veteran is rendered unemployable by his PTSD but does not meet the criteria for a 100 percent rating under DC 9411 is properly considered in the Veteran's TDIU claim, which has been granted as of the day the Veteran stopped working.  

Here, the Board finds that the Veteran's symptoms have not at any time met or more nearly approximated the criteria for a 100 percent disability rating.  While the VA examiner specifically found that the Veteran's unemployability was clinically justifiable, there is no evidence that he has manifested symptoms that are comparable in severity and frequency as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name, which cause total occupational and social impairment.  38 C.F.R. § 4.130.  Rather the symptoms reported were nightmares, re-experiencing, anxiety, insomnia, depressed mood, suspiciousness, impaired judgment, and flattened affect.  In this case, the severity of specific symptoms and the degree of occupational and social impairment shown by the evidence of record more nearly approximates the criteria for a 70 percent disability rating from July 18, 2006.  The Veteran was able to maintain full-time employment from July 2006 to December 2012.  The Veteran's most recent employer indicated that between March 2012 to April 2013, the Veteran earned over $100,000.  It would be highly unusual for someone who is 100 percent disabled based on psychiatric symptoms (which contemplate total occupational and social impairment) to maintain full-time employment.  The employer was specifically asked to state if the Veteran had retired on disability, and the employer noted that such question was not applicable.  The Board notes that the record shows that the Veteran was awarded disability benefits in June 2012, which is when the Veteran turned 66 years old.  In other words, it does not appear that the Veteran filed a claim for Social Security disability benefits prior to this time period, which is further evidence against a finding that the Veteran was totally occupationally impaired at least from July 2006 to June 2012.  The Veteran has indicated that he worked full time until December 2012.

The Board notes that GAF scores reported by the VA examiners were between 49 and 65 during this time period.  As noted above, scores in these ranges reflect mild to serious symptoms.  These scores are entirely consistent with symptoms that would produce no more than an occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment has not been shown.  Thus, the Veteran's overall disability picture and his impairment of function (to include depressed mood, anxiety, and sleep impairment) do not more nearly approximate the criteria for a 100 percent rating.  Thus, the Board finds that the evidence of record does not more nearly approximate the criteria for a disability rating in excess of 70 percent since July 18, 2006.

The Board also finds that there is no basis for further "staged" ratings.  Rather, the symptomatology shown upon examinations during the pendency of the appeal has been essentially fully contemplated by the disability ratings assigned in the time periods shown.

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

In this regard, the schedular evaluations in this case are not inadequate.  The Board has laid out above why it finds that the Veteran's disability picture prior to July 2006 meets the criteria of a 30 percent rating.  The symptoms the Veteran experienced prior to July 2006 are contemplated by the rating criteria, as psychiatric disabilities specifically contemplate a variance of psychiatric symptoms.  The Veteran's overall disability picture prior to July 2006 is contemplated by the 30 percent rating.  All evaluations in the rating schedule contemplate degrees of disability for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  As to the time period after July 2006, the Veteran's symptoms are also contemplated by the rating criteria.  The 2013 VA examiner specifically indicated that the Veteran does not have any other symptoms attributable to PTSD that were not listed.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board concludes that the preponderance of the evidence is against the Veteran's claim and is not in equipoise.  The staged ratings already in effect are appropriate.  An evaluation in excess of 30 percent prior to July 18, 2006, and in excess of 70 percent thereafter, is not warranted, and the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim is denied.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD, prior to July 18, 2006, is denied.

Entitlement to a rating in excess of 70 percent for PTSD, from to July 18, 2006, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


